Filed 8/18/14
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                      DIVISION TWO


LEROY FONTENO, et al,
        Plaintiffs and Appellants,
                                                    A135577, A136359
v.
WELLS FARGO BANK, N.A., et al,                      (Contra Costa County
                                                    Super. Ct. No. C12-00203)
        Defendants and Respondents.


        In June 2011, defendant Wells Fargo, N.A. (Wells Fargo) foreclosed on the
residential mortgage loan of plaintiffs Leroy Fonteno and Jeanette Childs and purchased
their home at a trustee sale conducted by defendant First American Trustee Servicing
Solutions LLC (First American). Plaintiffs sued, alleging, among other things, that
defendants violated both their deed of trust’s incorporation of a pre-foreclosure meeting
requirement contained in National Housing Act (NHA) regulations and the Federal Debt
Collection Practices Act (FDCPA). The trial court sustained defendants’ demurrers and
denied plaintiffs’ request for a preliminary injunction, leading to this appeal. Plaintiffs
argue numerous errors in these rulings.
        We conclude that plaintiffs have pled viable causes of action for the equitable
cancellation of the trustee’s deed obtained by Wells Fargo based on their allegation that
Wells Fargo did not comply with the NHA requirements incorporated into the deed of
trust. Because compliance is a condition precedent to the accrual of Wells Fargo’s
contractual authority to foreclose on the property, if, as plaintiffs allege, the sale was
conducted without such authority, it is either void or voidable by a court sitting in equity.
Whether void or voidable, plaintiffs were not required to allege tender of the delinquent
amount owed under the circumstances alleged in this case. Accordingly, the trial court

                                               1
should not have sustained Wells Fargo’s demurrers to plaintiff’s wrongful trustee sale
and quiet title causes of action without leave to amend. That part of the trial court’s order
is reversed. However, we affirm the remainder of the trial court’s demurrer rulings.
                                       BACKGROUND
          In January 2012, Wells Fargo filed a separate unlawful detainer action after
purchasing the property at the trustee sale conducted by First American. It obtained a
judgment against plaintiffs and a writ of execution enabling it to evict them from the
property, located on Ashbridge Bay Drive in Pittsburg, California (property). In its
statement of decision, the court concluded that the trustee’s deed created a rebuttable
presumption in favor of Wells Fargo as the owner of the property, plaintiffs had not
established grounds for equitable relief, and having not shown fraud by Wells Fargo,
were required to, but did not, make the requisite tender of the delinquent amount owed;
also, plaintiffs’ affirmative defenses, including Wells Fargo’s failure to comply with the
NHA and the federal Home Affordable Modification Program (HAMP), were not
properly before the court, it being of limited jurisdiction. Plaintiffs then brought this
action.
          Plaintiffs’ Original Complaint and Request for a Preliminary Injunction
          In their original complaint, plaintiffs alleged that Wells Fargo made a loan to them
secured by the property pursuant to a deed of trust. It wrongfully caused First American
to record a notice of default and notice of trustee sale, purchased the property at the non-
judicial foreclosure sale which followed in June 2011, and obtained a trustee’s deed to
the property. Plaintiffs stated claims for wrongful trustee sale, quiet title, and breach of
the FDCPA, naming Wells Fargo as the defendant in all of those claims and First
American in the first and third.
          Although not a model of clarity, plaintiffs alleged that Wells Fargo violated
paragraph 9 of the deed of trust (paragraph 9) by failing to comply with the NHA, 12
United States Code section 1701 et seq., and related regulations. These included that
Wells Fargo failed to meet with plaintiffs face to face to discuss alternatives to
foreclosure, including the possible modification of the loan, and failed to secure the


                                                2
approval of the Secretary of Housing and Urban Development (Secretary) before
commencing with foreclosure proceedings. They further alleged that Wells Fargo was
required to accept modifications to their loan pursuant to HAMP.
       Plaintiffs also alleged that Wells Fargo did not comply with HAMP rules or the
FDCPA, 15 United States Code section 1692, et. seq. They claimed Wells Fargo, as a
debt collector under the FDCPA, provided misleading modification and forbearance
agreements to plaintiffs. It falsely stated these agreements would enable plaintiffs to
retain title and possession of the property by making certain fixed payments and
successfully completing a trial period. Although plaintiffs signed the agreements and
made all required payments, Wells Fargo caused First American to sell the property at a
trustee sale and secured a deed of trust to it.
       Plaintiffs alleged that First American, by acting as a debt collector, violated the
FDCPA by not providing them with a debt collection notice, engaging in unfair debt
collection practices, and selling the property with actual knowledge that plaintiffs were
denied protections provided for in paragraph 9. Also, First American’s recording of a
notice of default was contrary to plaintiffs’ contractual and legal rights.
       Plaintiffs alleged that, as a result of defendants’ wrongful acts, the trustee sale was
improper and the trustee’s deed was wrongfully executed, delivered, and recorded. In
their first cause of action, for a wrongful trustee sale, plaintiffs sought an order allowing
them to reside in the property during the litigation, cancellation of the trustee’s deed, and
an award of damages for breach of the FDCPA. In their second, for quiet title, they
sought a declaration quieting title in their names and an accounting. In their third, for
violation of the FDCPA, they sought an order setting aside the trustee’s deed, damages,
and attorney fees.
       In their quiet title cause of action, and as incorporated into their FDCPA cause of
action, plaintiffs further alleged that they were ready, willing, and able to make the
payments required of them by the deed of trust, the amounts of which should be set
pursuant to HAMP and related programs, but that Wells Fargo was insisting on excessive



                                                  3
monthly payments. Plaintiffs did not incorporate this allegation into their wrongful
trustee sale cause of action.
       Plaintiffs obtained a temporary restraining order barring enforcement of the
unlawful detainer judgment and applied for a preliminary injunction. Defendants
demurred and opposed the request for a preliminary injunction.
       On March 26, 2012, the trial court heard argument on the demurrers and
preliminary injunction at the same time, took the matters under submission, and
subsequently ruled. It sustained Wells Fargo’s demurrer without leave to amend
regarding plaintiffs’ quiet title cause of action because plaintiffs were required to make “a
valid and viable tender of payment of the indebtedness owing in order to cancel a
voidable sale under a deed of trust.”
       The court also sustained Wells Fargo’s demurrer without leave to amend regarding
plaintiffs’ FDCPA cause of action. It concluded that nonjudicial foreclosure activities by
lenders or their agents do not constitute debt collection activities within the meaning of
the FDCPA.
       However, the court sustained Wells Fargo’s demurrer with leave to amend
regarding its wrongful trustee sale cause of action. The court concluded that plaintiffs
might be able to plead a viable cause of action for breach of contract resulting in a
wrongful trustee sale if they sufficiently identified the federal law Wells Fargo was
required to follow pursuant to the deed of trust. It granted plaintiffs leave to amend “to
clarify the nature” of the first cause of action.
       The trial court also sustained First American’s demurrer without leave to amend.
It ruled plaintiffs could not maintain a wrongful trustee sale cause of action against First
American based on their deed of trust with Wells Fargo and did not allege a viable
FDCPA claim against First American for the same reason they did not against Wells
Fargo. The court also denied plaintiffs’ motion for a preliminary injunction because
plaintiffs’ only potentially viable claim was for breach of contract against Wells Fargo,
for which they had an adequate remedy at law for damages.
       Plaintiffs filed a timely notice of appeal from the trial court’s rulings.


                                               4
                           Plaintiff’s First Amended Complaint
       Plaintiffs also filed a first amended complaint, in which they brought a revised
cause of action for wrongful trustee sale. They alleged Wells Fargo had violated an NHA
statute requiring the exploration of alternatives to foreclosure and modifications of loans
(12 U.S.C. § 1715u) and unspecified implementing regulations by not meeting with them,
not obtaining the appointment by the federal Department of Housing and Urban
Development (HUD) of a foreclosure commissioner prior to the property’s sale, and not
accepting loan modifications pursuant to HAMP.
       Plaintiffs also alleged a cause of action for cancellation of the trustee’s deed based
on a consent judgment against Wells Fargo in another action (consent judgment cause of
action). In this cause of action, they alleged that they were “ready, willing and able to
make the payments required of them pursuant to this Deed of Trust, as appropriately
modified pursuant to the Consent Judgment.” Plaintiffs did not incorporate this
allegation into their wrongful trustee sale cause of action.
       Wells Fargo demurred to plaintiffs’ first amended complaint; plaintiffs did not
oppose. On July 24, 2012, the court sustained the demurrer without leave to amend in the
absence of opposition and entered a judgment of dismissal. Plaintiffs filed a timely
notice of appeal from this judgment as well.
                                  Proceedings on Appeal
       The parties submitted one set of briefs for both appeals. During the pendency of
this appeal, we granted plaintiffs’ petition for a writ of supersedeas, which stayed their
eviction from the property until the conclusion of this appeal. The parties also submitted
additional cases and argument for our consideration after the briefing was completed.
These included at our request that they focus on whether, assuming plaintiffs could bring
a post-foreclosure cause of action to cancel the sale of the property, the deed was void or
voidable and whether plaintiffs were required to allege tender of the delinquent amount
owed to Wells Fargo. At oral argument, the parties addressed these issues and the matter
was submitted.



                                               5
                                       DISCUSSION
             I. The Court’s Demurrer and Preliminary Injunction Rulings
A. Standard of Review for Demurrers
       In reviewing an order sustaining a demurrer “[w]e independently evaluate the
complaint, construing it liberally, giving it a reasonable interpretation, reading it as a
whole, and viewing its parts in context. [Citation.] Treating as true all material facts
properly pleaded, we determine de novo whether the factual allegations of the complaint
are adequate to state a cause of action under any legal theory[.]” (Burns v. Neiman
Marcus Group, Inc. (2009) 173 Cal.App.4th 479, 486.)
       We review the trial court’s result for error, not its legal reasoning. (Mendoza v.
Town of Ross (2005) 128 Cal.App.4th 625, 631.) If a proper ground exists for sustaining
the demurrer, we affirm “even if the trial court relied on an improper ground, whether or
not the defendants asserted the proper ground in the trial court.” (Cantu v. Resolution
Trust Corp. (1992) 4 Cal.App.4th 857, 880, fn. 10.) On the other hand, “[i]f the
complaint shows entitlement to relief under any possible legal theory, the trial court erred
in dismissing the action.” (Castro v. Higaki (1994) 31 Cal.App.4th 350, 356.) We also
may consider new legal theories presented on appeal. (Alfaro v. Community Housing
Improvement System & Planning Assn., Inc. (2009) 171 Cal.App.4th 1356, 1396.)
B. Plaintiff’s Right to Seek Equitable Cancellation of the Trustee’s Deed
       Plaintiffs first argue the trial court erred because they were entitled to seek the
equitable cancellation of the trustee’s deed obtained by Wells Fargo as void, based on
this court’s holding in Pfeifer v. Countrywide Home Loans, Inc. (2012) 211 Cal.App.4th
1250 (Pfeifer), issued a few months after the trial court sustained the demurrers below.
Defendants argue plaintiffs do not have the right to pursue this affirmative claim after the
trustee sale has been completed. We conclude that plaintiffs are entitled to seek equitable
cancellation of the trustee’s deed. We begin with a discussion of Pfeifer.
       1. Pfeifer
       The Pfeifers, like plaintiffs here, were defaulting borrowers facing the nonjudicial
foreclosure of their home by the defendants. They sued the defendants, bringing a variety


                                               6
of claims seeking damages and, in a wrongful foreclosure cause of action, orders
cancelling the notice of default and notice of trustee sale, and enjoining the nonjudicial
foreclosure proceedings. (Pfeifer, supra, 211 Cal.App.4th at pp. 1255-1256, 1258.) They
alleged defendants had not met the pre-foreclosure requirements outlined in the
regulations of the Federal Housing Administration (FHA), the insurer of the lenders’
mortgage. These included that a lender’s agent meet face-to-face with a defaulting
borrower, or make a reasonable effort to do so, prior to commencing with any foreclosure
proceeding. (Id. at p. 1258.)1 The Pfeifers contended that this regulation was
incorporated into paragraph 9 of their “FHA California Deed of Trust,” which set forth
the “ ‘grounds for acceleration of debt.’ ” Its subdivision (d) stated, “ ‘In many
circumstances regulations issued by the Secretary will limit Lender’s rights, in the case of
payment defaults, to require immediate payment in full and foreclose if not paid. This
Security Instrument does not authorize acceleration or foreclosure if not permitted by
regulations of the Secretary.’ ” (Id. at pp. 1258-1259.)
       The trial court sustained the defendants’ demurrer. It concluded that the Pfeifers
did not have a private right of action under “the federal loan/modification programs” they
relied upon and failed to allege the requisite tender of the amount they owed on their
secured debt. (Pfeifer, supra, 211 Cal.App.4th at p. 1259.)
       We reversed, concluding, as had other courts,2 that, the subject HUD regulations,
as incorporated into paragraph 9 of the deed of trust, were “conditions precedent that


       1
         In Pfeifer, we cited title 24 of the Code of Federal Regulations, part 203.604(b),
which states that, except in circumstances not relevant to the Pfeifers (or plaintiffs here),
“ ‘The mortgagee must have a face-to-face interview with the mortgagor, or make a
reasonable effort to arrange such a meeting, before three full monthly installments due on
the mortgage are unpaid. If default occurs in a repayment plan arranged other than
during a personal interview, the mortgagee must have a face-to-face meeting with the
mortgagor, or make a reasonable attempt to arrange such a meeting within 30 days after
such default and at least 30 days before foreclosure is commenced . . . .’ (24 C.F.R.
§ 203.604(b).)” (Pfeifer, supra, 211 Cal.App.4th at p. 1266.)
       2
       These were Mathews v. PHH Mortgage Corp. (2012) 724 S.E.2d 196
(Mathews); U.S. Bank, N.A. v. Detweiler (2010) 946 N.E.2d 777, 783; Lacy-McKinney v.

                                              7
must be followed before a mortgagee has the right to initiate a nonjudicial foreclosure on
an FHA mortgage. Under the clear and unambiguous language in paragraph 9 of the
deed of trust, the lenders had to comply with the HUD servicing regulations before
commencing foreclosure on the Pfeifer[s’] FHA mortgage.” (Pfeifer, supra, 211
Cal.App.4th at pp. 1277-1278.) These regulations included that “ ‘[i]t [was] the intent of
[HUD] that no mortgagee shall commence foreclosure or acquire title to a property until
the requirements of this subpart have been followed’ ” (id. at p. 1277, quoting 24 C.F.R.
§ 203.500, “that ‘[b]efore initiating foreclosure, the mortgagee must ensure that all
servicing requirements of this subpart have been met. . . .’ ([24 C.F.R.] § 203.606(a)),”
and that the servicer must arrange, or make reasonable efforts to arrange, a face-to-face
meeting with the borrower, before commencing with foreclosure (Pfeifer at p. 1266,
citing 24 C.F.R. § 203.604(b)).
       In reaching this conclusion, we relied heavily on Mathews, supra, 724 S.E.2d 196.
The Mathews court concluded that a trustee’s power to proceed with a nonjudicial
foreclosure did not accrue until the conditions precedent regarding the HUD regulations
established by paragraphs 9 and 18 of the FHA deed of trust were met. (Pfeifer, supra,
211 Cal.App.4th at pp. 1268-1269, 1277-1278.) We also determined that our conclusion
was consistent with several decisions by foreign courts in the judicial foreclosure context.
They held such HUD regulations “do not create an implied cause of action for damages,
but may be used defensively as an affirmative defense to a judicial foreclosure action
instituted by the creditor.” (Id. at p. 1268.)
       We rejected the argument of the defendants (and by Wells Fargo in an amicus
curiae brief) that the Pfeifers could not maintain their private action because the lender
duties outlined in the HUD regulations ran entirely to HUD, and not to a borrower. We
concluded, “the issue is whether foreclosure is proper if the lender has not complied with
the HUD servicing requirements as set forth in the FHA deed of trust. This does not


Taylor, Bean & Whitaker Mortgage Corp. (2010) 937 N.E.2d 853, 864; and Bankers Life
Co. v. Denton (1983) 458 N.E.2d 203, 205. (Pfeifer, supra, 211 Cal.App.4th at p. 1277.)


                                                 8
require this court to enforce provisions of the NHA, but simply prevents a nonjudicial
foreclosure when the borrower has an equitable defense based on the failure to comply
with federal regulations designed to prevent foreclosures that are incorporated into the
FHA deed of trust.” (Pfeifer, supra, 211 Cal.App.4th at p. 1268, italics added.) We
disagreed “that the purpose of the HUD servicing requirements is to benefit HUD
exclusively” and concluded that “a significant purpose is to prevent foreclosures, which
also benefits the borrower.” (Id. at p. 1270.)
       At the same time, we agreed “that a principal purpose of the HUD regulations is to
benefit HUD,” and “with the reasoning of those courts that hold that the Pfeifers cannot
bring a private right of action against the lenders.” (Pfeifer, supra, 211 Cal.App.4th at p.
1269.) Thus, we agreed that “ ‘the regulations . . . may not be invoked by the mortgagor
as a sword in an offensive cause of action against the mortgagee.’ ” (Id. at pp. 1269-
1270, quoting Wells Fargo v. Neal (2007) 922 A.2d 538, 546.) Therefore, we concluded,
the Pfeifers could not pursue damages. (Pfeifer at p. 1281.)
       We also rejected for multiple reasons the lenders’ argument that the Pfeifers’
wrongful foreclosure claim failed because they did not allege tender of the amount owed
on their secured debt. (Pfeifer, supra, 211 Cal.App.4th at p. 1280.) We acknowledged
the general rule that tender must be made to set aside a foreclosure sale, based on
equitable principles, citing Stebley v. Litton Loan Servicing, LLP (2011) 202 Cal.App.4th
522, 526. (Pfeifer at p. 1280.) However, we also acknowledged that “[c]ourts . . . have
not required tender when the lender has not yet foreclosed and has allegedly violated laws
related to avoiding the necessity for a foreclosure,” citing Mabry v. Superior Court
(2010) 185 Cal.App.4th 208, 225-226 (Mabry). (Pfeifer at p. 1280.) Following Mabry’s
reasoning, which we will discuss in our tender analysis, post, we concluded that the
Pfeifers were not required to allege tender because “to permit a foreclosure when the
lender has not complied with the requirements that may have prevented any need for a
foreclosure would defeat a salient purpose of the HUD regulations.” (Pfeifer at p. 1280.)
       We also noted the Pfeifers argued that any foreclosure would be “void” based on
the lenders’ failure to comply with the HUD regulations. We indicated that “[c]ourts


                                             9
have recognized various exceptions to the tender rule, including an exception based on
the allegation that a foreclosure sale is void,” such as in Dimock v. Emerald Properties
(2000) 81 Cal.App.4th 868, 877-878 (Dimock). (Pfeifer, supra, 211 Cal.App.4th at p.
1280.)
         Finally, we observed that “[a] number of courts have explicitly held that the tender
rule applies only in cases seeking to set aside a completed sale, rather than an action
seeking to prevent a sale in the first place.” (Pfeifer, supra, 211 Cal.App.4th at p. 1280.)
We distinguished the cases cited by the lenders because they did not involve a challenge
to a void sale or an objection to a foreclosure proceeding prior to a sale. (Id. at p. 1281.)
         In the present case, plaintiffs’ deed of trust3 is the same in all material respects as
the deed of trust we reviewed in Pfeifer. It states it is an “FHA California Deed of Trust”
and contains an identical paragraph 9, which states that it “does not authorize acceleration
or foreclosure if not permitted by regulations of the [HUD] Secretary.” The relevant
HUD servicing requirements also remain the same. (24 C.F.R. §§ 203.500, 203.606(a),
203.604(b).) Plaintiffs’ allegations of wrongful trustee sale are similar to those made by
the Pfeifers as well.
         However, there is a factual difference between the two cases. The Pfeifers sued
before the foreclosure sale of their property for an injunction that prohibited that sale
from proceeding. Plaintiffs sued after First American’s trustee sale of the property to
Wells Fargo, and the related execution, delivery, and recording of a trustee’s deed giving
Wells Fargo ownership of the property. Therefore, we must analyze circumstances not
present in Pfeifer to determine whether plaintiffs have brought a viable cause of action.
They have.




         3
         The trial court properly took judicial notice of the deed of trust and the other
documents referred to herein at Wells Fargo’s request. (Nedlloyd Lines B.V. v. Superior
Court (1992) 3 Cal.4th 459, 478, fn. 4.) The parties do not contend the court should have
declined to do so, except as we discuss in subpart II. A, post.


                                                10
       2. Plaintiffs’ Claims for Equitable Relief
       Plaintiffs argue the trustee sale is “void” and, therefore, should be cancelled,
without the need for any tender, pursuant to Pfeifer and Dimock, supra, 81 Cal.App.4th at
pages 877-888. They argue the fact that their case arose after a trustee sale, rather than
before, is “a distinction without a difference.” At oral argument, their counsel also
argued plaintiffs alleged a sufficient tender in any event.
       Defendants argue plaintiffs have “sued too late to raise non-compliance with HUD
regulations defensively to block either foreclosure or eviction,” and cannot use “a sword
to affirmatively invalidate the already completed foreclosure sale and recorded trustee’s
deed,” as indicated in Pfeifer. They assert that California and other case law prohibit an
action to undo a foreclosure sale as void based on non-compliance with HUD regulations,
as does public policy, since “[t]he threat of such litigation would cloud title to residences
for years.” Wells Fargo’s argument also suggests the trustee sale was at best voidable,
requiring a tender that was not made by plaintiffs.
       Aspects of both sides’ arguments are problematic. Nonetheless, we conclude,
based on Pfeifer, Dimock, and other case law, that plaintiffs have brought viable wrongful
trustee sale and quiet title causes of action against Wells Fargo for the equitable
cancellation of the trustee’s deed. This is the case whether the sale is characterized as
void or voidable, because tender is not required in this case.
              a. Plaintiffs May Seek Equitable Relief After the Trustee Sale
       Contrary to defendants’ contention that plaintiffs cannot pursue equitable relief in
this post-trustee sale context, plaintiffs did not sue so late as to render their action a
sword any more than did the Pfeifers. The fact that plaintiffs sued defendants, rather than
raise an affirmative defense based on an alleged failure to comply with paragraph 9, is
not a meaningful distinction. The Pfeifers also sued defendants. Indeed, both sets of
plaintiffs were forced to do so in order to defend against defendants’ actions. The
Pfeifers could not have otherwise stopped a nonjudicial foreclosure; plaintiffs could not
have otherwise stopped their eviction after the court in Wells Fargo’s unlawful detainer
action did not entertain equitable defenses and ruled against them.


                                               11
       The fact that plaintiffs seek the equitable cancellation of the trustee’s deed is not a
meaningful distinction either. The Pfeifers similarly sought to cancel recorded
documents (a notice of default and a notice of trustee’s sale). As we suggested in Pfeifer
by our citation to Dimock, such actions may be brought, whether based on the theory that
a sale is void or voidable. And as indicated by the discussion in Dimock, the question is
not the viability of such an action, but whether tender is required.
       Defendants assert California and other case law prohibit an action to undo a
foreclosure sale based on non-compliance with HUD regulations. However, none of the
California cases they cite consider whether the authority to conduct a nonjudicial
foreclosure contractually accrued. Instead, these cases focus on whether a party had a
private right of action or a particular remedy pursuant to statute, which is not the issue
here. (See Stebley v. Litton Loan Servicing, LLP, supra, 202 Cal.App.4th at p. 526;
Hamilton v. Greenwich Investors XXVI, LLC (2011) 195 Cal.App.4th 1602, 1615-1617;
Mabry, supra, 185 Cal.App.4th at pp. 235-236; West v. JPMorgan Chase Bank, N.A.
(2013) 214 Cal.App.4th 780, 800, fn. 6.) To be clear, we are being asked to permit
enforcement of a contract, not a statute.
       Defendants cite one case in support of their argument that does consider
circumstances similar to those in the present case, King v. Virginia Housing Development
Authority (Va.Cir.Ct. 2012) 2012 WL 6757265 (King), a Virginia circuit court decision.4
The King court concluded that a party could not seek compensatory damages nor set
aside a completed foreclosure sale to a third party because of the mortgagee’s failure to
conduct or arrange the HUD-mandated face-to-face meeting incorporated into the subject
deed of trust. It sustained defendants’ demurrer insofar as the borrower pleaded a
violation of the relevant HUD regulation.
       However, after the briefing was completed here, plaintiffs’ counsel submitted for
our consideration Squire v. Virginia Housing Development Authority (2014) 758 S.E.2d

       4
          Defendants also cite Mikityuk v. Northwest Trustee Services, Inc. (D.Ct. Ore.
2013) 952 F.Supp.2d 958. It is inapposite because its analysis is based on Oregon state
statutes. (Id. at pp. 962-970.)


                                             12
55 [287 Va. 507] (Squire). There, the Virginia Supreme Court reversed a portion of the
King decision.5 It concluded that a plaintiff could maintain a post-foreclosure sale breach
of contract claim for damages against a mortgagee that did not comply with pre-
foreclosure procedures incorporated into a deed of trust that appears to be the same as the
one before us. (Squire at pp. 515-518.) The Squire court, relying heavily on Mathews,
supra, 724 S.E.2d 196, the same case we relied on heavily in Pfeifer, reversed a portion
of the circuit court decision because, it found, the plaintiff had sufficiently alleged breach
of contract and breach of fiduciary claims based on the mortgagee’s failure to hold the
HUD-mandated face-to-face meeting incorporated into the deed of trust. (Squire at pp.
515-518.)6
       Thus, King does not help defendants. In fact, plaintiffs’ counsel cited Squire at
oral argument as a reason why we should reconsider our conclusion in Pfeifer that “the
Pfeifers cannot bring a private right of action against the lenders” and the HUD
regulations “ ‘may not be invoked by the mortgagor as a sword in an offensive cause of
action against the mortgagee.’ ” (Pfeifer, supra, 211 Cal.App.4th at pp. 1269-1270.)
       We need not reconsider Pfeifer, but we clarify one aspect of that decision. Our
analysis regarding the Pfeifers’ private right of action was intended to address whether
they could, in addition to pursuing claims for equitable relief, pursue affirmative claims
for damages against the defendants. While we did not expressly state this intention, our
holding makes it obvious. The Pfeifers were allowed to pursue equitable relief because,
although brought as part of an affirmative claim for wrongful foreclosure, it was
essentially defensive in nature, i.e., a proverbial shield, while their pursuit of damages
was not allowed because it was offensive in nature, i.e., a proverbial sword.

       5
          King passed away prior to the Virginia Supreme Court’s decision in Squire. The
court allowed Squire, the administrator of King’s estate, to substitute for King in the case.
(Squire, supra, 287 Va. at p. 511 and fn. 1.)
       6
         The court also found that plaintiff had not pled sufficient facts to maintain a
viable rescission of the sale claim under Virginia law for reasons not asserted in the
present case and declined to address whether setting aside a completed foreclosure sale
may be an appropriate remedy. (Squire at pp. 518-520 and fn. 3.)


                                             13
       We follow the part of Pfeifer that allows a party to pursue equitable relief. We
have no need to reconsider its holding regarding a party’s pursuit of damages because the
only viable relief sought by plaintiffs in this case is equitable. They do not seek damages
in their quiet title cause of action. They do allege damages in their wrongful trustee sale
cause of action, but identify these only as “damages for the breach of the FDCPA.” They
also seek damages in their FDCPA cause of action, including for emotional distress,
reasonable attorney fees, statutory damages, and such damages as proved at trial.7
However, as we will discuss, plaintiffs’ claims against defendants for FDCPA violations
are not viable because plaintiffs did not allege that they engaged in practices constituting
debt collection within the meaning of the FDCPA.
       As previously noted, defendants also assert that concluding the trustee’s deed is
void under these circumstances violates public policy because “[t]he threat of such
litigation would cloud title to residences for years.” Such a public policy argument is
best made to the Legislature, not the courts. We must follow the law as it exists.
Furthermore, should a trustee’s deed be voidable, rather than void, bona fide purchasers
are generally entitled to keep the property purchased. (See, e.g., Schiavon v. Arnaudo
Bros. (2000) 84 Cal.App.4th 374, 376.) Therefore, defendant’s public policy argument is
unpersuasive.
       In short, the fact that the trustee sale was completed here does not bar plaintiffs
from seeking the equitable cancellation of the trustee’s deed.
                b. No Tender Was Equitably Required in This Case
       We need not decide whether the sale challenged here is void or voidable because,
assuming it is only voidable, plaintiffs were not required to tender under the
circumstances of this case.8


       7
         In their original and first amended complaints, plaintiffs also pleaded for
“general and special and statutory damages according to proof.” It is premature for us to
further address this allegation.
       8
         In Dimock, no tender was required because the deed in question was void. The
case involved a trustee sale to a third party purchaser that was improperly conducted by a

                                             14
       At oral argument, plaintiffs’ counsel asserted that plaintiffs sufficiently alleged
tender. We disagree for two reasons. First, they did not make, or incorporate, any tender
allegation in their wrongful trustee sale cause of action. Second, the “tender” allegations
contained in plaintiffs’ quiet title and consent judgment causes of action, which we have
already summarized, indicate only that plaintiffs were ready, willing, and able to make
certain limited payments based on their own view of the law, without further explanation.
They do not allege they would be “ready, willing, and able” to pay the amounts due as
determined by the court should their legal analysis be incorrect. Plaintiffs have shed no
further light on these issues in their briefs or at oral argument. In other words, they fail to
establish that their spare allegations satisfy the general tender rule.
       Nonetheless, because we are obligated to determine whether any cause of action
was or could have been properly pleaded (Castro v. Higaki, supra, 31 Cal.App.4th at p.
356), we conclude that, assuming the trustee sale is only voidable, tender is not required
here. In Pfeifer, we alluded to “various exceptions to the tender rule,” only one of which
is if a foreclosure sale is void. (Pfeifer, supra, 211 Cal.App.4th at p. 1280.) Defendants
acknowledge this is the case in their brief, stating “[t]here are several other exceptions to
the tender rule,” as stated in Lona v. Citibank, N.A. (2011) 202 Cal.App.4th 89 (Lona).9
However, they contend plaintiffs do not argue they qualify, and they do not qualify, for
an exception. We disagree.

party replaced as trustee, by means of a recorded substitution of trustee, prior to the sale.
This substitution was unaccounted for in the trustee’s deed. Dimock, the homeowner,
sued after a foreclosure sale of his property. The appellate court ordered that judgment
quieting title be entered in Dimock’s favor because the party replaced as trustee, who
conducted the trustee sale, had no power to convey Dimock’s property. (Dimock, supra,
81 Cal.App.4th at pp. 874-876.) It concluded that the challenged conveyance was void
because the recorded trustee’s deed did not evidence any conclusive presumption of
regularity regarding the sale and the recorded documents indicated the selling trustee,
having been replaced, was not authorized to conduct it. (Id. at p. 878.) Therefore,
Dimock was not required to tender any of the amounts due under the note. (Ibid.)
       9
         While the Dimock court did not mention these exceptions, defendants have not
indicated that any California case holds that they do not exist. Nor are we aware of any
such case.


                                              15
       Defendants are correct that plaintiffs do not expressly allege or argue that they
qualify for an exception to the tender rule. However, plaintiffs’ pleading allegations of
what they are “ready, willing, and able” to pay, although flawed, and their argument that
these allegations are a sufficient tender, are essentially contentions that it is not fair to
require a full tender. Also, their reliance on Pfeifer to argue that they may seek the
equitable cancellation of the trustee’s deed incorporates our reasoning there for why
tender was not necessary.
       Excusing tender based on equitable considerations is one of the exceptions to the
tender rule discussed in Lona. Specifically, “a tender may not be required where it would
be inequitable to impose such a condition on the party challenging the sale.” (Lona,
supra, 202 Cal.App.4th at p. 113.) Without citing this exception, we reasoned in Pfeifer
that it would be inequitable to require tender because it would defeat a salient purpose of
the HUD regulations, to prevent foreclosures. (Pfeifer, supra, 211 Cal.App.4th at p.
1280.) This same salient purpose exists post-foreclosure, and none of the post-
foreclosure cases we cited in Pfeifer indicate otherwise.
       A very similar conclusion was reached by the appellate court in Mabry, which we
relied on in Pfeifer. Mabry’s reasoning applies equally to the current case. The Mabrys
were borrowers who sought a restraining order to prevent their lender from proceeding
with a foreclosure sale of their home. (Mabry, supra, 185 Cal.App.4th at pp. 215-217.)
They contended their lender had not complied with a provision of Civil Code section
2923.5 that required the parties to discuss the borrower’s financial situation before filing
a notice of default,10 a provision similar to the HUD face-to-face meeting requirement
incorporated into paragraph 9 of the deed of trust at issue here.



       10
          Specifically, at the time of the Mabry decision, Civil Code section 2923.5
required, “before a notice of default [against a borrower] may be filed, that a lender
contact the borrower in person or by phone to ‘assess’ the borrower’s financial situation
and ‘explore’ options to prevent foreclosure.” (Mabry, at pp. 213-214.) This contact is
required of a “mortgage servicer” in the present version of Civil Code section 2923.5.
(Civ. Code, § 2923.5, subd. (a)(2).)


                                               16
       The trial court rejected the Mabrys’ arguments for a restraining order, in part
because they “were required to at least tender all arrearages to enjoin any foreclosure
proceedings.” (Mabry, supra, 185 Cal.App.4th at p. 217.) The Fourth Appellate District
disagreed. It issued a writ of mandate to the trial court after determining that the Mabrys
were not required to allege tender. It reasoned, “Case law requiring payment or tender of
the full amount of payment before any foreclosure sale can be postponed [citation] arises
out of a paradigm where, by definition, there is no way that a foreclosure sale can be
avoided absent payment of all the indebtedness. Any irregularities in the sale would
necessarily be harmless to the borrower if there was no full tender. [Citation.] By
contrast, the whole point of [Civil Code] section 2923.5 is to create a new, even if
limited, right to be contacted about the possibility of alternatives to full payment of
arrearages. It would be contradictory to thwart the very operation of the statute if
enforcement were predicated on full tender.” (Mabry, supra, 185 Cal.App.4th at p. 225.)
       We adopt the rationale of Pfeifer and Mabry in the present case. Plaintiffs here are
not required to tender payment of the delinquent amount owed on their secured debt in
order to seek the equitable cancellation of the trustee’s deed. To do so would be to defeat
the purpose of paragraph 9 of the deed of trust and the relevant HUD regulations. The
parties agreed that, should plaintiffs default, they would attempt to meet face-to-face to
discuss loan modifications before any authority to foreclose accrued. Obviously, this
provision was intended to govern a circumstance in which plaintiffs could not make full
payment of the delinquent amount owed. In other words, defendants could not proceed
with foreclosure without first attempting to discuss alternatives with plaintiffs, even
though plaintiffs could not tender the full amount owed. To require plaintiffs now to
make such a tender in order to obtain cancellation of a sale allegedly conducted in
disregard of this condition precedent and without any legal authority is inequitable under
the circumstances. (Lona, supra, 202 Cal.App.4th at p. 113.) Therefore, plaintiffs were
not required to do so to plead claims for equitable relief.
       For these reasons, we reverse the trial court’s order sustaining without leave to
amend Wells Fargo’s demurrers to plaintiff’s wrongful trustee sale and quiet title causes


                                             17
of action. We affirm the trial court’s order sustaining without leave to amend Wells
Fargo’s demurrer to plaintiffs’ consent judgment cause of action because plaintiffs give
us no reason to reconsider that ruling. We also affirm the trial court’s order sustaining
without leave to amend First American’s demurrer to the wrongful trustee sale cause of
action because plaintiffs do not allege that First American is a party to the deed of trust;
instead, their allegations are that First American violated the FDCPA.11 As we now
discuss, this allegation, and plaintiffs’ FDCPA cause of action, are not viable claims.
C. Plaintiffs’ FDCPA Cause of Action
       Plaintiffs argue the trial court erred in sustaining Wells Fargo’s and First
American’s demurrer to their FDCPA cause of action for multiple reasons. They invite
us to reconsider our conclusion in Pfeifer that a person engaging only in activities leading
towards a foreclosure sale as required by California law is not a “debt collector” under
the FDCPA. (Pfeifer, supra, 211 Cal.App.4th at pp. 1261-1264.) Plaintiffs do not give
us a good reason to do so. Therefore, we decline their invitation.
       The FDCPA defines “debt collector” in relevant part as “any person who uses an
instrumentality of interstate commerce or the mails in any business the principal purpose
of which is the collection of any debts, or who regularly collects or attempts to collect,
directly or indirectly, debts owed or due or asserted to be owed or due another.” (15
U.S.C. § 1692a(6).) Plaintiffs alleged in their original complaint that First American was
a debt collector under this definition because its “principal business” was the collection


       11
          Plaintiffs also pled somewhat inconsistent allegations regarding HAMP,
including that they complied with its requirements and that they did not have the
opportunity to do so. In their briefing, letter submissions to this court, and at oral
argument, they have referred to HAMP, but have not provided pertinent legal argument
regarding its significance, if any, to the court’s demurrer ruling. Therefore, we do not
further consider the issue. (Landry v. Berryessa Union School Dist. (1995) 39
Cal.App.4th 691, 699-700 [issues unsupported by pertinent or cognizable legal argument
may be deemed abandoned].) By doing so, we do not mean to imply that plaintiffs
cannot request leave to amend to properly allege a HAMP claim after remand if they can
do so consistent with the obligations stated in Code of Civil Procedure section 128.7,
subdivision (b). (See, e.g., Rufini v. CitiMortgage, Inc. (2014) 227 Cal.App.4th 299.)


                                             18
of delinquent debts from borrowers such as plaintiffs, and it began its debt collection
activities after plaintiffs were in default, including by use of the United States mail.
Therefore, First American was required to, but did not, provide plaintiffs with a debt
validation notice as required by the FDCPA (15 U.S.C. § 1692g). It also allegedly
breached other FDCPA obligations “by taking nonjudicial actions to effect the
dispossession of plaintiffs from the subject property contrary to plaintiffs rights under
paragraph 9 in the deed of trust and other provision of law such as Cal Civil Code
[section] 2923.5 and 6. Thus, First American recorded the Notice of Default contrary to
each of these provisions of federal and state law.”
         Plaintiffs’ “debt collector” contentions rest on their theory that “First American’s
principal business IS debt collection by processing non-judicial trustee sales.” (Italics
added.) They contend all of the appellate authority since Pfeifer supports this theory, in
effect arguing that we reached the wrong conclusion in Pfeifer, as did the trial court
below.
         Plaintiffs fail to provide persuasive authority for their argument. They cite two
cases in their opening brief. In the first, Schlegel v. Wells Fargo Bank (9th Cir. 2013)
720 F.3d 1204 (Schlegel), the Ninth Circuit concluded that the Schlegels, defaulting
borrowers, did not make allegations sufficient to establish that their lender, Wells Fargo,
qualified as a debt collector under the FDCPA. (Id. at pp. 1208-1210.) Even if they had,
the court’s discussion of the Schlegels’ complaint indicates they alleged Wells Fargo
made repeated demands for loan payments as well as initiated foreclosure proceedings.
(Id. at pp. 1206-1207.) Plaintiffs do not contend First American took such actions.
Therefore, Schlegel does not afford plaintiffs legal support and is inapposite.
         Plaintiffs also cite Glazer v. Chase Home Finance LLC (6th Cir. 2013) 704 F.3d
453 (Glazer). The Glazer court held that “mortgage foreclosure is debt collection under
the FDCPA.” (Id. at p. 461.) However, the Glazer court’s analysis in support of this
conclusion is not novel. To the contrary, the court relied heavily on two cases that were
issued prior to Pfeifer, Wilson v. Draper & Goldberg, P.L.L.C. (4th Cir. 2006) 443 F.3d
373 (Wilson) and Piper v. Portnoff Law Associates, Ltd. (3d Cir. 2005) 396 F.3d 227. In


                                               19
our discussion in Pfeifer, we indicated that we considered, and rejected, the Wilson
court’s conclusion. (Pfeifer, supra, 211 Cal.App.4th at p. 1263, fn. 4.) Instead, we
agreed with the conclusion reached in the majority of other federal district court cases,
such as Hulse v. Ocwen Federal Bank, FSB (D.Or. 2002) 195 F.Supp.2d 1188. (Pfeifer,
at p. 1263, fn. 4.) The Glazer court both acknowledged Hulse (with which it disagreed)
and that the majority of federal district courts have held that mortgage foreclosure is not
debt collection. (Glazer, supra, 704 F.3d at p. 460.) We are not required to follow
Glazer. (Barrett v. Rosenthal (2006) 40 Cal.4th 33, 58 [noting that “[w]here lower
federal precedents are divided or lacking, state courts must necessarily make an
independent determination of federal law’ ”].) Its analysis does not give us cause to
rethink our conclusion in Pfeifer.
       In their reply brief, plaintiffs argue Pfeifer is distinguishable from their allegations
because we did not consider in that case whether such persons could also be liable for
engaging in unfair, or deceptive debt collection practices prohibited by sections 1692e
and 1692f of title 15 of the United States Code, which are also part of the FDCPA.
However, although plaintiffs alleged First American violated section 1692f(6) (but not
section 1692e), they defined these purported violations as actions taken regarding
foreclosure. Therefore, this argument is unpersuasive as well.
       Plaintiffs also contend First American was acting as a debt collector based on the
notice of default it sent them as agent for beneficiary Wells Fargo. According to
plaintiffs, First American stated in the notice that it “was acting as a Debt Collector
attempting to collect a debt” in capital letters and boldface type. Plaintiffs argue this
notice was similar to that found to be a basis for a “debt collector” finding in Reese v.
Ellis Painter Ratterree & Adams (11th Cir. 2012) 678 F.3d 1211 (Reese), which we also
discussed in Pfeifer.
       We disagree. As we discussed in Pfeifer, the Reese court considered documents
that stated the law firm in question “ ‘ “IS ATTEMPTING TO COLLECT A DEBT” ’ ”
and that “ ‘ “THIS LAW FIRM IS ACTING AS A DEBT COLLECTOR ATTEMPTING
TO COLLECT A DEBT.” ’ ” (Pfeifer, supra, 211 Cal.App.4th at p. 1263, fn. 4, quoting


                                              20
Reese, supra, 678 F.3d at p. 1217.) The pertinent statement in First American’s notice of
default to plaintiffs states, in capital letters and boldface type, that First American, as
agent for the beneficiary, “may be acting as a debt collector attempting to collect a debt.
Any information obtained may be used for that purpose.” (Italics added.) The difference
between the two statements is critical. The latter statement only contemplates the
possibility that First American was acting as a debt collector, not that it was doing so.
Again, plaintiffs do not contend First American did anything other than seek to foreclose
on the property. We conclude this notice statement alone does not convert First
American into a debt collector under the FDCPA.
          Plaintiffs also assert First American was acting as a debt collector because it sent
this notice before substituting in as the trustee, and lacked the authority to record a valid
notice of default. This too is unpersuasive in light of plaintiffs’ failure to point to any
debt collection activity, regardless of whether First American was authorized to send this
notice, a question contested between the parties.
          In short, we conclude the trial court properly sustained without leave to amend
defendants’ demurrer to plaintiffs’ FDCPA cause of action. In light of this conclusion,
we do not address plaintiffs’ argument that their deed of trust incorporated the
requirement that defendants comply with the FDCPA or defendants’ argument that
plaintiffs cannot, as private parties, seek equitable relief pursuant to the FDCPA.
          In their reply brief, plaintiffs also “pray for leave to amend their complaint to
allege specific violations of the Dodd Frank Act made unlawful by CFPB Bulletin 2013-
07 Dated July 10, 2013. Since this case was resolved at the demurrer stage, [plaintiffs]
should receive the benefit of this favorable change in the law.” We previously denied
their request that we take judicial notice of this bulletin because it provides guidance
concerning law that did not take effect until July 21, 2011, after the occurrence of the acts
that are the basis of plaintiffs’ complaint. This makes their brief argument a nullity. We
also disregard the issue in light of the fact that plaintiffs raise it for the first time in their
reply brief without explanation. (Campos v. Anderson (1997) 57 Cal.App.4th 784, 794,
fn. 3.)


                                                21
                  II. First American’s Power to Conduct the Trustee Sale
         Finally, plaintiffs contend that First American did not have the power to conduct
the trustee sale for several reasons. Plaintiffs’ arguments do not provide a basis for
reversing any aspect of the trial court’s rulings.
A. Plaintiffs’ Claims Regarding the Substitution of First American as Trustee
         Plaintiffs contend for the first time that First American did not have the power to
conduct the trustee sale because its substitution as trustee was defective. They base this
on three arguments: (1) the trial court erred by taking judicial notice that the
substitution’s signatory, identified as Chet Sconyeye, was acting as an “ ‘attorney in
fact’ ” for First American; (2) the court erred by relying on the substitution when its proof
of service was defective; and (3) the substitution failed to identify First American as the
principal for which Sconyeye was signing, thereby not meeting statutory requirements.
         Defendants, after pointing out that plaintiffs did not raise any of these claims in
either their original or first amended complaints, argue each lacks merit for a variety of
reasons.
         We reject plaintiffs arguments because plaintiffs do not provide pertinent legal
argument regarding them (Landry v. Berryessa Union School Dist., supra, 39
Cal.App.4th at pp. 699-700), nor meet their burden of affirmatively showing error in the
rulings appealed from. (Lennane v. Franchise Tax Bd. (1996) 51 Cal.App.4th 1180,
1189.)
         Also, we find unpersuasive plaintiffs’ argument that the substitution’s signature
block is defective, and the substitution void, because the name of the principal for which
Sconyeye was acting is not identified. Plaintiffs rely on Civil Code section 1095 for their
argument but, assuming it applies (defendants contend it does not), it requires only that
“[w]hen an attorney in fact executes an instrument transferring an estate in real property,
he must subscribe the name of his principal to it, and his own name as attorney in fact.”
We agree with defendants that the signature block sufficiently indicates the signatory was
acting for First American by identifying him as “its” attorney in fact. (See Natividad v.
Wells Fargo Bank, N.A. (N.D. Cal. May 24, 2013) 2013 U.S. Dist LEXIS 74067, *50-51


                                               22
[finding a similar signature block complied with section 1095’s requirements].)
Therefore, the signature block is not defective.
B. Appointment of a Foreclosure Commissioner
       Plaintiffs next argue that the property could only have been sold after the
appointment of a foreclosure commissioner by the Secretary pursuant to section 3751 of
title 12 of the United States Code, as incorporated into paragraphs 9 and 18 of the deed of
trust. We disagree for two reasons.
       Initially, plaintiffs cannot show a breach of any foreclosure commissioner
requirement in the deed of trust. They assert in their reply brief, “The complaint alleges a
breach of this [foreclosure commissioner] provision. No declarations or other evidence
establishes whether the loan is owned by HUD, and Wells Fargo is merely the
servicer. . . . [T]he allegations in the Complaint that this provision was breached must be
accepted as true while ruling on the demurrer.” This argument appears to refer to
plaintiffs’ allegation in their first amended complaint that paragraph 18 of the deed of
trust incorporates a requirement that “the non-judicial trustee sale . . . be conducted . . .
by a Foreclosure Commissioner. In fact no Foreclosure Commissioner was appointed,
contrary to the provisions of the deed of trust and National Housing Act.”
       However, paragraphs 9 and 18 of the deed of trust do not contain any such
requirement. Paragraph 18 only states that, “if” the Secretary holds a lender’s interest in
the deed of trust and requires immediate payment under paragraph 9, the Secretary “may”
request a foreclosure commissioner be appointed pursuant to the Single Family Mortgage
Foreclosure Act of 1994 (12 U.S.C. § 3751 et seq.) (Italics added.)12


       12
          Paragraph 18 starts with a recitation of lender nonjudicial foreclosure rights that
are not inconsistent with the actions alleged to have been taken by Wells Fargo and First
American here. Its final provision states, “If the Lender’s interest in this Security
Instrument is held by the Secretary [of HUD] and the Secretary requires immediate
payment in full under Paragraph 9, the Secretary may invoke the nonjudicial power of
sale provided in the Single Family Mortgage Foreclosure Act of 1994 (‘Act’) (12 U.S.C.
[§] 3751 [et seq.]) by requesting a foreclosure commissioner designated under the Act to
commence foreclosure and to sell the Property as provided in the Act. Nothing in the

                                              23
       Second, plaintiffs did not allege nor argue that the Secretary held a lender’s
interest in the property or invoked any authority regarding such an interest. They alleged
only that Wells Fargo “sold the loan to an unidentified entity and is currently the servicer
of the loan.” They also confuse the issue by stating in their opening brief that it “is
undisputed that Wells Fargo made the loan [and] was the foreclosing lender,” and in their
reply brief that Wells Fargo was the “foreclosing beneficiary.” In short, their
“foreclosure commissioner” argument does not provide any basis to reverse the court’s
rulings.
C. Plaintiffs’ Claim that First American Breached a Duty of Inquiry
       Next, plaintiffs contend that First American breached a duty to inquire before
selling the property whether Wells Fargo had complied with the conditions precedent to
foreclosure specified in paragraph 9. They cite only Garfinkle v. Superior Court (1978)
21 Cal.3d 268 and Bank of America v. LaJolla Group II (2005) 129 Cal.App.4th 706,
neither of which establish such a duty. Therefore, their argument is unpersuasive.
D. The Designated Trustee
       Finally, plaintiffs contend in two sentences that the “contract,” meaning the deed
of trust, required Fidelity National Title Company, the trustee originally designated in the
deed of trust, to conduct the foreclosure sale, not First American. We reject this
contention because plaintiffs again have not provided pertinent legal argument (Landry v.
Berryessa Union School Dist., supra, 39 Cal.App.4th at pp. 699-700), nor met their
burden to affirmatively show error. (Lennane v. Franchise Tax Bd., supra, 51
Cal.App.4th at p. 1189.)




preceding sentence shall deprive the Secretary of any rights otherwise available to a
Lender under this Paragraph 18 or applicable law.”


                                             24
                  III. The Trial Court’s Preliminary Injunction Ruling
       Plaintiffs also argue the trial court erred in denying them a preliminary injunction
for a variety of reasons that we need not address.13 An order denying a preliminary
injunction is an appealable order. (Code Civ. Proc., § 904.1, subd. (a)(6).)
       The trial court denied a preliminary injunction regarding plaintiffs’ wrongful
trustee sale claim because it concluded plaintiffs could state a cause of action for breach
of contract, for which money damages would be an adequate remedy. This is incorrect
for three reasons. First, as we have already discussed, Pfeifer and Dimock, as well as
cases cited therein, indicate that borrowers in plaintiffs’ circumstances may seek the
equitable cancellation of a trustee sale as unauthorized by contract, without alleging
tender. Second, plaintiffs did not allege contractual damages. Third, such damages are
not typically an adequate remedy when the contract involves unique real property. (See,
e.g., Wilkison v. Wiederkehr (2002) 101 Cal.App.4th 822, 830 [noting that “the legal
remedy of damages is generally inadequate in real property disputes”]; Civ. Code, § 3387
[stating that “[i]t is presumed that the breach of an agreement to transfer real property
cannot be adequately relieved by pecuniary compensation”].) Hence, we vacate the trial
court’s preliminary injunction ruling and remand this matter to the trial court to
determine if such an injunction is appropriate under the law as explained in this opinion.
We state no opinion regarding the propriety of the trial court issuing another temporary
restraining order or a preliminary injunction after remand.




       13
           Plaintiffs also argue they were entitled to a preliminary injunction based on the
Equal Credit Opportunity Act (ECOA) (15 U.S.C. § 1691). Although not asserted by
defendants, we conclude plaintiffs forfeited this appellate claim by not pleading it in their
complaint and first raising it in support of their application for a preliminary injunction to
the trial court.
        Plaintiffs also request that we grant them leave to amend their complaint to state a
claim against Wells Fargo for violation of ECOA, based on Schlegel, supra, 720 F.3d
1204. Given our decision to reverse part of the trial court’s ruling and remand this matter
for further proceedings, this issue is for the trial court to determine.


                                             25
                                      DISPOSITION
       The trial court’s judgment and demurrer rulings are reversed in part and affirmed
in part. Specifically, we reverse the trial court’s orders sustaining without leave to amend
Wells Fargo’s demurrers to plaintiffs’ wrongful trustee sale and quiet title causes of
action to the extent these causes of action seek the equitable cancellation of the trustee
sale. We affirm the remainder of the trial court’s orders sustaining Wells Fargo’s and
First American’s demurrers. We vacate the trial court’s denial of plaintiffs’ request for a
preliminary injunction.
       We remand this matter to the trial court for further proceedings consistent with
this opinion. The writ of supersedeas granted in this matter on September 27, 2013 shall
dissolve upon the finality of this opinion as to this court. (Cal. Rules of Court, rule
8.264(b)(1).) The parties are to pay their own costs of appeal.




                                             26
                                               _________________________
                                               Brick, J.*


We concur:


_________________________
Kline, P.J.


_________________________
Richman, J.




      * Judge of the Alameda County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


A135577, A136359, Fonteno, et al. v. Wells Fargo Bank, N.A., et al.



                                          27
Trial Court:                            Superior Court of Contra Costa County

Trial Judge:                            Hon. Judith Craddick

Attorneys for Plaintiffs and            Moss & Murphy
Appellants                              Glen L. Moss

Attorneys for Defendant and             Law Offices of Glenn H. Wechsler
Respondent                              Glenn H. Wechsler
First American Trustee Servicing        Lawrence D. Harris
Solutions, LLC

Attorneys for Defendant and             Severson & Werson
Respondent                              Jon D. Ives
Wells Fargo Bank, N.A.                  Jan T. Chilton




A135577, A136359, Fonteno, et al. v. Wells Fargo Bank, N.A., et al.




                                          28